Citation Nr: 1525384	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  08-20 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral hearing loss disability to include as secondary to a service-connected traumatic brain injury (TBI) and, if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Veteran's wife




ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1960 to December 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the RO in Cleveland, Ohio.  


FINDINGS OF FACT

1.  A September 2001 rating decision denied entitlement to service connection for a bilateral hearing loss disability; the Veteran neither appealed the decision, nor submitted new and material evidence within a year.  

2.  The evidence added to the record since the September 2001 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.  

3.  The evidence does not establish that the Veteran's current hearing loss disability either began during or was otherwise caused by his military service; and it also fails to show that the hearing disability was either caused or aggravated by his service-connected TBI.  






CONCLUSIONS OF LAW

1.  The September 2001 rating decision denying service connection for hearing loss disability is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 20.1100, 20.1104 (2001).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss disability to include as secondary to a TBI.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in March 2007.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and private treatment records have been obtained.  

Additionally, the Veteran testified at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2015 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran was also provided with VA examinations in June 2004 and February 2015 (the reports of which has been associated with the claims file), which the Board find to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

While a VA medical opinion was not provided with regard to whether the Veteran's service connected TBI caused or aggravated his current hearing loss, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, that the Veteran's hearing loss was caused or aggravated by his TBI.  As such, this conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Whether New and Material Evidence has Been Received to Reopen the Claim of Entitlement to Service Connection for Hearing Loss

In this case, the RO issued a decision in September 2001 which denied service connection for a hearing loss disability on the basis that there was no evidence that the Veteran experienced any in-service disease or injury.  The Veteran was notified of this decision, but did not appeal the issue and did not submit new and material evidence within a year of the decision.  38 C.F.R. § 3.156.  The September 2001 rating decision is final.  38 U.S.C.A. § 7104, 38 C.F.R. § 20.1100.  In March 2007 the Veteran submitted a statement requesting to reopen his claim for entitlement to service connection for hearing loss.  

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996).  See also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).
The evidence of record at the time of the September 2001 rating decision included the Veteran's claim, service medical records and reports from Doctors Hanzel and White showing that the Veteran endured a head injury in service and had experienced some hearing deficiencies.  

The evidence received since the last final denial dated in September 2001 includes statements from the Veteran, audiological evaluations from May 2005, June 2008 and November 2012, audiology VA treatment records and evaluations from the Chillicothe, Ohio VAMC in 2008, a TBI examination in June 2009, a VA audiology examination in February 2015 and April 2015 hearing testimony from the Veteran's Board hearing.  

This evidence is both new and material and it raises a reasonable possibility of substantiating the claim.  At the Veteran's April 2015 Board hearing he noted that his hearing disability was caused by his in-service noise exposure during his work as a wrecking operator.  Accordingly, the claim for service connection for a hearing loss disability is reopened.  

Entitlement to Service Connection for Hearing Loss

The Board notes that in July 1999 the Veteran filed a claim for entitlement to service connection for his hearing loss.  His claim was denied by a May 2000 rating decision, and then the denial was confirmed in a September 2011 rating decision.  The Veteran filed a claim to reopen this claim, perfected his claim to reopen, and the claim was reopened herein.  The Veteran contends that he experienced his hearing loss disability both as a result of his noise exposure in service during his work as a wreckage operator, and due to the TBI he incurred in-service in 1960.  

At his Board hearing in April 2015, the Veteran explained that for more than two years during service he drove a 5-ton wrecker with a 220 horse motor, 8-12 hours a day all over Germany without the benefit of any hearing protection.

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Upon his entrance examination in 1960, the Veteran was afforded the whisper test, and it was determined that he had normal hearing, designated by a 15/15.  At his separation examination in 1962, the Veteran was afforded an audiogram.  
Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  The results were as follows: 




HERTZ

500
1000
2000
4000
RIGHT
15
10
15
5
LEFT
15
10
10
5

With regard to whether the Veteran is entitled to presumptive service connection for his bilateral hearing loss, the weight of the evidence demonstrates that symptoms of bilateral sensorineural hearing loss were not continuous after service separation, including that hearing loss did not manifest to a compensable degree within one year of service separation.  The evidence of record also does not reveal symptoms, findings, or diagnosis of hearing loss in the years immediately following service.  

The first objective medical finding of hearing loss was not until April 2001, nearly 40 years after service discharge, when the Veteran was first shown to have hearing loss for VA purposes by a private audiological consultation.  Additionally, continuity of symptomatology of hearing loss since service has not been shown.  The Veteran has asserted that he was exposed to loud noise in service, and there is simply no disputing such noise exposure, given his service duties.  However, as noted, no hearing problems were either reported or noted at the Veteran's separation physical.  The Veteran was asked when he first noticed hearing problems at his Board hearing in 2015, to which he responded that it was several years earlier.  However, at that point, the Veteran had been separated from service for more than fifty years.  Later in his hearing the Veteran stated that his hearing problems had been present for years, and when asked if he was having hearing problems in service, he responded "probably."  However, this lack of definitive testimony, along with finding of normal hearing at separation and no diagnosed hearing loss for decades thereafter means that service connection for bilateral hearing loss cannot be granted on a presumptive basis.  The Board now turns its attention to direct service connection.

The Board has reviewed the record and finds that it demonstrates that the Veteran has a current hearing loss disability for VA purposes.  

In each case where a veteran is seeking service-connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by his service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  Here, the Veteran's service personnel records document his service would likely have exposed him to loud noises as he reported.  As such, the Veteran's military noise exposure is conceded.

However, military noise exposure alone is insufficient to establish service connection.  Rather, it must be shown that the noise exposure caused the Veteran to develop a hearing loss disability for VA purposes.  With regard to such a nexus, this is where the Veteran's claim fails.  

The Veteran was afforded a private audiological evaluation in April 2001.  The results of the audiologic evaluation are in graphical form, but are clear and the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that the Court could not interpret the results of an audiogram because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Court implied that the Board, as the finder of fact, is empowered to make factual findings in the first instance.  

In this role, the Board has reviewed the graphical findings of the audiological report and determined that the Veteran had hearing loss for VA purposes.  However, this examination took place nearly forty years after the Veteran's military service.  The Veteran was also provided with an audiological evaluation in May 2005, which further confirmed his diagnosis of hearing loss.

In June 2004 the Veteran underwent a VA audiometric examination  a.  At that examination the examiner reported that he had reviewed the Veteran's claims file, and noted the Veteran's chief complaints were ringing in his head and ears and hearing loss.  He reported that he could not understand conversations, and that he had military noise exposure including small and medium arms.  He also reported that he had occupational noise exposure when he worked as a railroad conductor, but that recreational noise exposure was unremarkable.  



His test results, with pure tone thresholds in decibels, were as follows, confirming his diagnosis of bilateral hearing loss: 





HERTZ


500
1000
2000
3000
4000
RIGHT
35
55
55
55
65
LEFT
35
55
55
30
60

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 76 percent in the left ear.  The examiner noted that the Veteran had normal hearing upon separation from service, and that he worked as a railroad conductor for many years.  The examiner found that based on this information and on documentation of normal hearing upon separation in the Veteran's claims file, it was not likely that his hearing loss was caused by his military noise exposure.  

The Board notes that the Veteran received audiology treatment at the Chillicothe VAMC during the period of 2002 to 2014.  Specifically, he was treated for his hearing loss and provided with hearing aids.  He also received periodic testing of his hearing.  

In February 2015 the Veteran was afforded a VA examination for audio.  At that examination the Veteran reported that during service he worked as a wrecker operator.  As such, he was exposed to excessively loud noises and/or acoustic trauma.  The examiner noted that he had considered the Veteran's claims folder and conducted an audiometric evaluation.  The Veteran's test results were as follows: 





HERTZ


500
1000
2000
3000
4000
RIGHT
40
65
65
65
70
LEFT
40
60
65
65
75

Speech audiometry revealed speech recognition ability of 70 percent in both ears.  The examiner opined that upon separation from service the Veteran had normal hearing in both ears, and that although the Veteran only had a whisper test upon enlistment, his decibel readings at separation would make it impossible for him to have had a significant threshold shift from enlistment to separation.  Therefore, the examiner opined that there is no evidence indicating that the Veteran suffered a noise injury while in-service in either ear, and that his current bilateral hearing loss is less likely than not related to his military service.  

In April 2015 the Veteran testified at a Board hearing.  At that hearing, he noted that he believed his hearing loss was caused by his service connected TBI.  He further noted that he had been having hearing difficulty since service, and his wife agreed that he had been having hearing difficulties since his discharge from service.  However, again a full reading of the hearing transcript leaves the impression that the Veteran was not entirely clear when his hearing problems began.

The Board finds the February 2015 examiner's opinions to be highly probative.  At that examination the examiner stated that based upon the claims folder and lack of proximity between the dates of service and the onset of the hearing loss, it was his opinion that the Veteran's hearing loss was not at least as likely as not related to his military service.  Essentially, the examiner considered all of the evidence available to him, and was fully apprised of the Veteran's military and post-military noise exposure.  The examiner's opinion was based upon a thorough review of the claims folder and a comprehensive examination of the Veteran, and he provided detailed rationale in support of his opinion.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  As such, the Board finds the opinion provided by the February 2015 VA examiner to be of high probative value.

The Board finds that no competent medical evidence has been advanced which questions the examiner's conclusion.  Thus, the Board the February 2015 VA examiner's opinion weighing against a finding of relationship of hearing loss to service to be the most probative evidence of record; and given this conclusion the weight of the evidence demonstrates that the Veteran's current hearing loss is not otherwise related to service.  See 38 C.F.R. § 3.303(d) (service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service); Hensley, 5 Vet. App. 155 (provisions of 38 C.F.R. § 3.385 do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service).

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  As such, the Veteran is considered competent to describe his perception of diminished hearing acuity.  However, in such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Unfortunately, the Veteran is not competent to offer an opinion concerning the etiology of his sensorineural hearing loss as the determinations require both objective audiometric and speech recognition testing, which the Veteran cannot perform on himself.  The Veteran is not an audiologist, and has not offered any form of medical qualification.  The question of the etiology of such a disability is not amenable to observation alone and is too complex to be addressed by a layperson.  Such a relationship is the subject of extensive training and research by medical and audiological professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the Veteran's contentions are not sufficient to relate his current bilateral hearing loss which began many years after service to his military noise exposure.  

Therefore, bilateral hearing loss has not been shown to be related to the Veteran's significant combat noise exposure or to have otherwise originated during active service.  It was not manifested to a compensable degree within one year of service separation and may not be presumed to have been incurred in service.  Therefore, service connection for bilateral hearing loss  on a direct basis is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Entitlement to Service Connection for Hearing Loss as Secondary to Service-Connected TBI

In a November 2009 statement and at his April 2015 Board hearing, the Veteran noted that his hearing loss was secondary to his service-connected TBI.  

In order to establish service connection on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between elements (1) and (2).  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As discussed above, with respect to element (1), current disability, the competent medical evidence of record indicates diagnoses of bilateral hearing loss.  Accordingly, element (1), current disability, is satisfied.  Additionally, the Veteran is currently service-connected for residuals of an in-service TBI.  Element (2) is therefore also satisfied.    

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current bilateral hearing loss is due to or aggravated by his TBI.  The Board notes that the Veteran has not provided a medical opinion relating his current bilateral hearing loss to his service-connected TBI.  

The Board does acknowledge the various medical articles that the Veteran has submitted, suggesting that a relationship could exist between TBI and hearing loss.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin, supra; see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, the articles submitted by the Veteran are of a general nature and do not contain any information or analysis specific to the Veteran's case.  Additionally, the Court has held that medical evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In the case of the Veteran, his hearing loss at separation was normal in 1962, when his TBI occurred in 1960.  

It is true, that the articles suggested that hearing loss was a symptom that did frequently appear following a TBI, and such a finding makes logical sense since many TBIs are the result of concussive explosions.  However, in this case, audiometric testing less than two years after the Veteran's TBI, do not show the presence of hearing loss.  This is highly relevant as the articles that the Veteran submitted do not suggest delayed onset hearing loss following TBIs.  Therefore, the Board finds these articles not to be indicative of any relationship between the Veteran's TBI and his current hearing loss.  

The Board notes that the Veteran asserts that his hearing loss is secondary to his service-connected TBI.  A layperson, such as the Veteran, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's hearing loss and service-connected disability, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.

Generally, when a Veteran contends that a service-connected disorder has caused or aggravated a secondary disability, there must be competent medical evidence of such causation or aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).  However, in this case, the Board finds that the Veteran has not provided such evidence.  Thus, the Board finds that service connection must be denied.  In sum, the Board finds that the evidence does not support a finding that his hearing loss is secondary to or aggravated by his service-connected TBI.  The preponderance of the evidence is against the Veteran's claim.  Accordingly, the benefit of the doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a hearing loss disability is reopened.  To that extent only, the appeal is allowed.

Service connection for bilateral hearing loss disability, to include as secondary to service connected TBI,  is denied.


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


